Judgments of Special Term and judgments of City Court reversed, and a new trial granted in the Buffalo City Court, with costs at Special Term and in this court to the appellant to abide the event. New trial to be had on the 18th day of May, 1922, at ten a. m.* Held, that the City Court was without power to amend the judgment so as to award return of the chattel to the defendant, or if delivery could not be had, to award judgment against the plaintiff for §1,000. All concur.

 See Buffalo City Court Act (Laws of 1909, chap. 570), § 55, as amd. by Laws of 1916, chap. 428. — [Rep.